402 F.2d 836
Emmanual Blaz MRKONJIC-RUZIC, Appellant,v.UNITED STATES of America, Appellee.
No. 22108.
United States Court of Appeals Ninth Circuit.
Oct. 24, 1968, Rehearing Denied Dec. 2, 1968, JudgmentVacated April 1, 1969, See 89 S.Ct. 1222.

Gregory S. Stout (argued), San Francisco, Cal., for appellant.
Wm. Shubb (argued), Asst. U.S. Atty., John P. .hyland, U.S Atty., Sacramento, Cal., Cecil F. Poole, U.S. Atty., San Francisco, Cal., for appellee.
Before CHAMBERS, HAMLEY and MERRILL, Circuit Judges.
PER CURIAM:


1
Appellant was properly charged.  Conerly v. United States, 350 F.2d 679 (9th Cir. 1965).


2
Appellant's answer in the negative in response to an inquiry constituted a false representation under 18 U.S.C. 1001.  Tzantarmas v. United States,  402 F.2d 163 (9th Cir. 1968); Brandow v. United States,268 F.2d 559 (9th Cir. 1959).


3
Appellant was not deprived of a fair trial by reason of the District Court's response to provocative conduct on the part of appellant's trial counsel.


4
Judgment affirmed.